NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                        IN THE DISTRICT COURT OF APPEAL
                                        OF FLORIDA
                                        SECOND DISTRICT



JOHNNY FRED BYRD,                       )
                                        )
             Appellant,                 )
                                        )
v.                                      )         Case No. 2D16-2711
                                        )
STATE OF FLORIDA,                       )
                                        )
             Appellee.                  )
                                        )

Opinion filed September 21, 2018.

Appeal from the Circuit Court for Lee
County; Bruce Kyle, Judge.

Howard L. Dimmig, II, Public
Defender, and Benedict P. Kuehne,
Special Assistant Public Defender,
Bartow; Michael T. Davis of Kuehne
Davis Law, Miami, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Cornelius C. Demps,
Assistant Attorney General, Tampa;
and Todd Chapman, Assistant
Attorney General, Tampa (substituted
as counsel of record), for Appellee.


PER CURIAM.


             Affirmed.
VILLANTI, SLEET, and ATKINSON, JJ., Concur.




                                     -2-